Per Curiam.
Appellee sued to construe the will of appellant's decedent. Appellant was not an heir nor a beneficiary under the will, and so testified at the trial, testifying that appellee is the sole heir, and that the sole beneficiary named in the will, and designated therein by the testator as “my wife”, was the wife of the testator, and died childless three years before he died. Appellant seeks to appeal only as administratrix with the will annexed, nobody else joining in the appeal. Her official position as such administratrix gives her no right to maintain the appeal. Murphey v. Murphey (1910), 174 Ind. 426, 92 N. E. 165; Case v. Deal (1912), 177 Ind. 288, 98 N. E. 56.
If any other persons not made parties to this action in the court below have rights under the will to be protected, the proper remedy would be an appropriate action in a court of competent jurisdiction to which such other persons are made parties; not an appeal by the administratrix in a cause to which they are not.
The appeal is dismissed.